Motion by respondent to dismiss appeal denied on the following conditions: (1) that, within 20 days after entry of the order hereon, appellant shall file and serve an undertaking for $8,500, with corporate surety, to pay all costs which may be awarded against him on the appeal and to pay the sum directed to be paid by the decree appealed from in the event that it be affirmed in whole or in part or in the event that the appeal be dismissed; and (2) that appellant shall perfect the appeal and be ready to argue or submit it at the October Term, *790beginning October 1, 1962; appeal ordered on the calendar for said term. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.